Title: To James Madison from Mackay & Campbell, 30 July 1821
From: Mackay & Campbell
To: Madison, James


                
                    Dear sir
                    Fredericksburg 30th July 1821
                
                Your respects of the 27th. with your Note for $800 received this morning—we could make it answer every purpose, but as there is plenty of time, perhaps it would be better to execute the one enclosed & get Mr. Eddins to endorse. You will perceive we have dated the Note 3d Augt. when your $1200 Note is due. Yours Very Respectfully
                
                    Mackay & Campbell
                
                
                    If we get the Note by 9 OClock Friday Morning it will be on time. M. & C.
                
            